                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DERRICK LEE SMITH,

                    Petitioner,
                                  Case No. 2:19-CV-10159
v.                                HONORABLE DENISE PAGE HOOD
                                  CHIEF UNITED STATES DISTRICT JUDGE
S.L. BURT,

               Respondent.
________________________________/

OPINION AND ORDER SUMMARILY DISMISSING THE PETITION FOR
    WRIT OF HABEAS CORPUS, DENYING A CERTIFICATE OF
 APPEALABILITY, AND GRANTING LEAVE TO APPEAL IN FORMA
                       PAUPERIS

      Derrick Lee Smith, (“Petitioner”), presently incarcerated at the Musekgon

Correctional Facility in Muskegon, Michigan, seeks the issuance of a writ of

habeas corpus pursuant to 28 U.S.C. § 2241(c)(3).1 In his pro se application,

petitioner challenges the State of Michigan’s failure to bring him to trial in the

Wayne County Circuit Court on pending criminal charges. For the reasons stated

below, the petition for writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE.


1
 Because petitioner’s application for a writ of habeas corpus was filed before he
was convicted of any crimes, the more appropriate vehicle for petitioner to seek
habeas relief is under the traditional habeas statute, 28 U.S.C. § 2241(c)(3), and not
under 28 U.S.C. § 2254. See Klein v. Leis, 548 F. 3d 425, 430, n. 4 (6th Cir. 2008).

                                           1
                                    I. Background

       Petitioner claims that there are pending criminal charges against him in the

Wayne County Circuit Court. Petitioner claims that he has been trying without

success since 2014 to have the Wayne County Prosecutor bring him back for trial

on these charges. There is no indication from the petition that petitioner has

attempted to seek relief in the state courts.

      Petitioner seeks a writ of habeas corpus, claiming that the Wayne County

Prosecutor is violating his Sixth Amendment right to a speedy trial and the 180 day

rule contained in Mich.Ct.R. 6.004 and Mich. Comp. Laws 780.131 by failing to

bring petitioner back to Wayne County to stand trial on pending criminal charges.

                                  II. Discussion

      The instant petition must be dismissed, because petitioner has yet to be

convicted of any criminal charges in this case. In the absence of “special

circumstances,” federal habeas corpus relief is not available to review the merits of

an affirmative defense to a state criminal charge prior to a judgment of conviction

by a state court. Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484,

489 (1973). A state criminal case is therefore ordinarily ripe for federal habeas

review only after the defendant has been tried, convicted, sentenced, and has

pursued his or her direct appeals. Allen v. Attorney General of the State of Maine,

80 F. 3d 569, 572 (1st Cir. 1996); See also Hoard v. State of Michigan, No. 2005

                                           2
WL 2291000, * 1 (E.D. Mich. Sept. 19, 2005). Although federal courts have

jurisdiction to hear pre-trial habeas corpus petitions, a federal court should

generally abstain from exercising this jurisdiction to consider a pre-trial habeas

petition if the issues raised in the petition are capable of being resolved either by

trial in the state courts or by other state procedures available to the petitioner. See

Atkins v. People of the State of Michigan, 644 F. 2d 543, 545-546 (6th Cir. 1981).

Where a habeas petitioner’s claims, if successful, would be dispositive of pending

state criminal charges, the claims may be exhausted only by presenting the issues

at the trial in state court, including claims that provide an affirmative defense to the

criminal charges and claims that would “abort a state criminal proceeding, dismiss

an indictment, or prevent a prosecution.” Moore v. United States, 875 F. Supp.

620, 622 (D. Neb. 1994). The practical effect of this exhaustion requirement is

that review of dispositive claims in habeas is not available prior to a state trial. Id.

      There are several exceptions to the rule that prejudgment habeas relief is

unavailable to a state prisoner. One exception to this general rule is a claim that an

impending state trial would violate the Double Jeopardy clause of the federal

constitution. See Klein v. Leis, 548 F. 3d 425, 430, n. 2 (6th Cir. 2008); Moore, 875

F. Supp. at 622, n. 2. Petitioner does not allege that the pending state court charges

violate his rights under the Double Jeopardy Clause.




                                            3
      Another exception to this rule would involve a pre-trial habeas petition in

which a state prisoner asserted his or her speedy trial rights for the sole purpose of

seeking a writ of habeas corpus that would order the state to bring the prisoner to

trial in a timely manner. See Atkins v. People of the State of Michigan, 644 F. 2d at

547. Although an attempt to dismiss an indictment or otherwise prevent a

prosecution is normally nonattainable by way of pre-trial habeas corpus, an attempt

to force the state to go to trial may be made prior to trial, although state court

remedies would still have to be exhausted. Id.

      Petitioner argues that the Wayne County Prosecutor violated his Sixth

Amendment right to a speedy trial and the 180 day rule contained in Mich.Ct.R.

6.004 and Mich. Comp. Laws 780.131 by refusing to bring him to trial on his

pending criminal charges. This Court is unable to provide petitioner with the relief

he seeks for two reasons.

      First, to the extent that petitioner seeks dismissal of his pending criminal

charges, he would not be entitled to habeas relief. Speedy trial considerations can

be a basis for federal pre-trial habeas relief, but only where the petitioner is seeking

to force the state to bring him to trial; they are not a basis for dismissing a pending

state criminal charge outright. Atkins, 644 F. 2d at 547; Hirsch v. Smitley, 66 F.

Supp. 2d 985, 986-987 (E.D. Wis. 1999). To the extent that petitioner is seeking to

dismiss this pending state criminal case outright, he would not be entitled to habeas

                                           4
relief because this is something which the Court does not have the power to do.

Hirsch, 66 F. Supp. 2d at 987. When a habeas petitioner brings a prejudgment

habeas petition seeking dismissal of the charges against him on speedy trial

grounds, his habeas action must await the conclusion of state proceedings. See In

Re Justices of Superior Court Dept. of Massachusetts Trial Court, 218 F. 3d 11,

18, n. 5 (1st Cir. 2000)(internal citations omitted).

      Secondly, to the extent that petitioner is seeking to compel the state court to

bring him to trial, petitioner does not allege that he has exhausted his state court

remedies with respect to any pending criminal charges. A habeas petitioner has the

burden of proving that he or she has exhausted his or her state court remedies. See

Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). Any pre-trial habeas petition is

premature because petitioner has failed to allege that he has exhausted his state

court remedies with respect to any pending criminal charges. The habeas corpus

statute for pre-trial situations requires the exhaustion of state court remedies. See

Dickerson v. State of La., 816 F. 2d 220, 225 (5th Cir. 1987); See also Dillon v.

Hutchinson, 82 F. App’x. 459, 461-62 (6th Cir. 2003)(pre-trial habeas petitioner

not entitled to habeas relief when he failed to exhaust his Interstate Detainer Act

(IAD) claim with the state courts); Schofs v. Warden, FCI, Lexington, 509 F. Supp.

78, 82 (E.D. Ky. 1981)(where a habeas petitioner has not properly exhausted his

state judicial remedies with respect to his motion to dismiss state charges

                                           5
underlying a detainer against him, the district court would refrain from considering

the merits of petitioner’s claims concerning those charges). Petitioner would not

be entitled to a writ of habeas corpus with respect to any pending criminal charges

because he has not exhausted his state court remedies with respect to any such pre-

trial habeas petition. Dickerson, 816 F. 2d at 228. Because there is no indication

that petitioner raised his speedy trial claims with the Michigan appellate courts, his

claims are unexhausted. Compare Atkins, 644 F. 2d at 548.

      Accordingly, the Court denies the habeas petition without requiring

respondent to answer, because it appears from the application that petitioner is not

entitled to habeas relief. See Blanck v. Waukesha County, 48 F. Supp. 2d 859, 862

(E.D. Wis. 1999)(citing to 28 U.S.C. § 2243).

                                   III. Conclusion

      The Court will dismiss the petition for writ of habeas corpus without

prejudice. The Court will also deny a certificate of appealability to petitioner.

      28 U.S.C. § 2253 governs appeals in habeas corpus proceedings. Whether

petitioner’s habeas corpus petition was brought under § 2254 or brought under §

2241, he or she must obtain a certificate of appealability before appealing this

Court's denial of his or her habeas petition. See § 2253(c)(1)(A); Greene v.

Tennessee Dep't of Corrections, 265 F. 3d 369, 372 (6th Cir. 2001)(a state prisoner

who seeks habeas corpus relief under § 2241 must obtain a certificate of

                                          6
appealability to bring an appeal); Stringer v. Williams, 161 F. 3d 259, 262 (5th Cir.

1998)(pre-trial detainee who challenged pending state prosecution pursuant to §

2241 was required to obtain a certificate of appealability).

      Section 2253(c)(2) states, in pertinent part: “A certificate of appealability

may issue ... only if the applicant has made a substantial showing of the denial of a

constitutional right.” See also Lyons v. Ohio Adult Parole Auth., 105 F. 3d 1063,

1073 (6th 1997). “The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rules

Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

      For the reasons stated in this opinion, the Court will deny petitioner a

certificate of appealability because he failed to make a substantial showing of the

denial of a federal constitutional right. Jurists of reason would not find this Court’s

resolution of petitioner’s claims to be debatable or that they should receive

encouragement to proceed further. See Myers v. Straub, 159 F. Supp. 2d 621, 629

(E.D. Mich. 2001). In particular, jurists of reason would not find debatable this

Court’s determination that petitioner had failed to exhaust his state court remedies

before filing his pre-trial habeas petition. See Fuller v. Kansas, 324 F App’x. 713,

717 (10th Cir. 2009).

      Although this Court will deny a certificate of appealability to petitioner, the

standard for granting an application for leave to proceed in forma pauperis (IFP) is

                                          7
a lower standard than the standard for certificates of appealability. See Foster v.

Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002)(citing United States v.

Youngblood, 116 F. 3d 1113, 1115 (5th Cir. 1997)). Whereas a certificate of

appealability may only be granted if petitioner makes a substantial showing of the

denial of a constitutional right, a court may grant IFP status if it finds that an

appeal is being taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed.

R.App.24 (a). “Good faith” requires a showing that the issues raised are not

frivolous; it does not require a showing of probable success on the merits. Foster,

208 F. Supp. 2d at 765. Although jurists of reason would not debate this Court’s

resolution of petitioner’s claims, the issues are not frivolous; therefore, an appeal

could be taken in good faith and petitioner may proceed in forma pauperis on

appeal. Id.

                                     V. ORDER

      Based upon the foregoing, IT IS ORDERED that the petition for a writ of

habeas corpus is DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED That a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that petitioner will be granted leave to appeal

in forma pauperis.

                                  s/Denise Page Hood
                                  HON. DENISE PAGE HOOD
Dated: 2/11/2019                  CHIEF UNITED STATES DISTRICT JUDGE

                                            8
